Exhibit 10.48
John J. Hewes
CONFIDENTIAL AGREEMENT AND RELEASE
     SLM Corporation and its subsidiaries, predecessors, and affiliates
(collectively “SLM”) and I have reached the following confidential understanding
and agreement. In exchange for the Plan Benefits and other consideration listed
below, I promise to comply fully with the terms of this Confidential Agreement
and Release (“Agreement and Release”). In exchange for my promises, SLM agrees
to provide me with the Plan Benefits and other consideration listed below, to
which I am not otherwise entitled.
     (1) Plan Benefits and other consideration: Unless I have revoked this
Agreement and Release pursuant to Section (9) below, pursuant to the SLM
Corporation Executive Severance Plan for Senior Officers (“Plan”), SLM will pay
me severance in the following manner: a total amount of $1,905,000, less
withholding taxes and other deductions required by law. Such severance payment
will be made in a lump sum no earlier than my official termination date or the
eighth calendar day after my signature on this Agreement and Release.
     (2) Unless I have revoked this Agreement and Release pursuant to Section
(9) below, SLM will pay me an additional payment of $825,000 as my 2010 MIP
Bonus, less withholding taxes and other deductions required by law. Such
additional payment will be made in a lump sum no earlier than my official
termination date or the eighth calendar day after my signature on this Agreement
and Release.
     (a) Rehiring: If I am rehired as an employee of SLM or any of its
subsidiaries or affiliates within the 18 month period following my termination,
I hereby agree to repay the cash amount identified in Section 1, $1,905,000,
divided by 18 multiplied by the number of months remaining in the 18 month
period following my termination, adjusted and reduced by the amount of taxes
paid and withheld on that sum, within 30 days after rehire, as a condition of
rehire to SLM or any of its subsidiaries or affiliates.
     (b) Medical/Dental/Vision Continuation: My current medical, dental, and
vision coverage will continue through the end of the month of my termination.
The first day of the month following my Termination Date, February 1, 2011, I
will have the right to continue my current medical, dental, and vision coverage
through COBRA for up to 18 months. Under the Plan, if I properly elect COBRA
continuation coverage, SLM will pay the employer portion of the total cost of my
medical, dental and vision insurance premiums for the 18 month period of
February 1, 2011 through July 31, 2012.
     (c) Benefit Programs: I waive future coverage and benefits under all SLM
disability programs, but this Agreement and Release does not affect my
eligibility for other SLM medical, dental, life insurance, retirement, and
benefit plans. Whether I sign this Agreement and Release or not, I understand
that my rights and continued participation in those plans will be governed by
their terms, and that I generally will become ineligible for them shortly after
my termination, after which I may be able to purchase continued coverage under
certain of such plans. I understand that except for the benefits that may be due
under the 401(k) plans, deferred compensation, equity or pension plans to which
I may be entitled under SLM’s standard employee benefit plans for similarly
situated employees and executives, that I will not receive any other wage, PTO,
or other similar payments from SLM or any of the entities discussed in Section
(3).

1 of 7



--------------------------------------------------------------------------------



 



     (d) For SLM equity vesting purposes, SLM deems my January 31, 2011
termination a job abolishment. SLM represents that on January 24, 2011, the
Compensation and Personnel Committee of the Board of Directors of SLM approved a
modification to equity treatment upon employment termination (“Modification”).
The parties intend for me to be a beneficiary of that Modification. In the event
that I do not receive the intended benefit of the Modification, the parties will
negotiate in good faith an alternative arrangement equivalent to the value the
Modification would have provided me.
     (e) Subject to any earlier payment provisions set forth above, and except
for the benefits and payments described in 2(b) (medical/dental/vision
continuation) and 2(c)(benefit programs), all payments or reimbursements
described in Sections (1) and (2) shall be paid to me on or before the eighth
calendar day and no later than the twenty-first calendar day after my signature
on this Agreement and Release.
     (3) Release: In consideration of the Plan Benefits and other consideration
described above in Sections (1) and (2), I agree to release SLM, and all of its
subsidiaries, affiliates, predecessors, successors, and all related companies,
and all of its former and current officers, employees, directors, and employee
benefit programs (and the trustees, administrators, fiduciaries, and insurers of
such programs) of any of them (collectively “Released Parties”) from all
actions, charges, claims, demands, damages or liabilities of any kind or
character whatsoever, known or unknown, which I now have or may have had through
the date I sign this Agreement and Release except claims that the law does not
permit me to waive by signing this Agreement and Release. For example, I am
releasing all common law contract, tort, or other claims I might have, as well
as all claims I might have under the Age Discrimination in Employment Act
(ADEA), the WARN Act, Title VII of the Civil Rights Act of 1964, Sections 1981
and 1983 of the Civil Rights Act of 1866, National Labor Relations Act (NLRA),
the Americans with Disabilities Act (ADA), Family and Medical Leave Act, the
Employee Retirement Income Security Act of 1974 (ERISA), individual relief under
the Sarbanes-Oxley Act of 2002, individual relief under The American Recovery
and Reinvestment Act of 2009, or individual relief under the Dodd-Frank Wall
Street Reform and Consumer Protection Act of 2010, Delaware Fair Employment
Practices Act, Delaware Equal Pay Law, Handicapped Persons Employment Protection
Act, and Delaware Discrimination in Employment Act and any other federal, state
or local laws. I further waive any right to payment of attorneys’ fees, which I
may have incurred. It is understood and agreed that by entering into this
Agreement and Release, SLM does not admit any violation of law, or any of
employee’s rights, and has entered into this Agreement and Release solely in the
interest of resolving finally all claims and issues relating to my employment
and separation.
     SLM and I, the Parties (“Parties”), expressly agree however, that nothing
in this Agreement and Release shall preclude my participation as a member of a
class in any suit or regulatory action brought against the Released Parties
arising out of or relating to any alleged securities violations or diminution in
the value of SLM securities.
     SLM agrees that the release under this Section (3) shall not cover and I
reserve and do not waive my rights, directly or indirectly to seek further
indemnification and/or contribution under the By-Laws of SLM. SLM hereby
reaffirms that I am entitled to indemnification after termination of my
employment, for actions taken in my capacity as an officer of SLM Corporation or
applicable SLM Corporation subsidiaries under the bylaws of the applicable
subsidiary or SLM (subject to the provisions of the By-Laws, which limit
indemnity in certain circumstances).
     SLM acknowledges that the SLM’s Board of Directors passed a resolution on
March 20, 2008 pertaining to the advancement of legal expenses for certain
officers including me. I hereby agree to repay such legal fees and expenses
advanced on my behalf by SLM and incurred by me in relation to

2 of 7



--------------------------------------------------------------------------------



 



(i) the consolidated class action styled In Re SLM Securities Litigation
(formerly known as Robert H. Burch v. SLM Corp., Albert L. Lord, Charles Elliott
(C.E.) Andrews and Robert S. Autor (S.D.N.Y., 08-CV-01029)) (ii) the putative
class actions relating to SLM’s 401(k) Plans (currently styled as In Re SLM
ERISA Litigation (formerly known as Slaymon v. SLM Corporation et al. (S.D.N.Y.,
08-CV-4334), Cordero v. SLM Corporation et al. (S.D.N.Y., 08-CV-7285), and Patel
v. SLM Corporation et al. (S.D.N.Y. 08-CV-7846)); and (iii) any related
investigation or other proceeding that may subsequently be initiated by the SEC
or other governmental or regulatory agencies as well as any shareholder or other
private party litigation filed prior to the date hereof or subsequently in
connection with related matters (collectively, the “Matters”), if it should
ultimately be determined that I am not entitled to indemnification under SLM’s
bylaws, or otherwise. The foregoing undertaking shall cover each request for
advancement of expenses submitted on or after the date hereof by the undersigned
with respect to the Matters and shall supersede any undertaking (if any) made by
the undersigned prior to the date hereof.
     (4) Covenant Not To Sue: I agree not to sue the Released Parties with
respect to any claims, demands, liabilities or obligations released by this
Agreement and Release. The Parties agree, however, that nothing contained in
this covenant not to sue or elsewhere in this Agreement and Release shall:
     (a) prevent me from challenging, under the Older Workers Benefits
Protection Act (29 U.S.C. § 626), the knowing and voluntary nature of my release
of any age claims in this Agreement and Release before a court, the Equal
Employment Opportunity Commission (“EEOC”), or any other federal, state, or
local agency;
     (b) prevent me from enforcing any future claims or rights that arise under
the Age Discrimination in Employment Act (“ADEA”) after I have signed this
Agreement and Release; or
     (c) prohibit or restrict me from: (i) making any disclosure of information
required by law; (ii) filing a charge, testifying in, providing information to,
or assisting in an investigation or proceeding brought by any governmental or
regulatory body or official; or (iii) from testifying, participating in or
otherwise assisting in a proceeding relating to an alleged violation of any
federal or state employment law or any federal law relating to fraud or any rule
or regulation of the Securities and Exchange Commission or any self-regulatory
organization.
     Except with respect to the proviso in Section (3) regarding alleged
securities violations and notwithstanding anything to the contrary in this
paragraph, I hereby waive and release any right to receive any personal relief
(for example, money) as a result of any investigation or proceeding of the U.S.
Department of Labor, EEOC, U.S. Department of Education, or any federal, state,
or local government agency or court. Further, with my waiver and release of
claims in this Agreement and Release, I specifically assign to the Released
Parties my right to any recovery arising from any such investigation or
proceeding.
     (5) Additional Representations and Promises: I further acknowledge and
agree that:
     (a) I agree to return all SLM and Released Parties’ property in my
possession or control to them.
     (b) Other than previously disclosed to SLM’s General Counsel or SLM’s Board
of Directors, I hereby represent and warrant that I have not reported any
illegal or potentially illegal conduct or activities to any supervisor, manager,
department head, human resources representative, director, officer, agent or any
other representative of SLM, any member of the

3 of 7



--------------------------------------------------------------------------------



 



legal or compliance departments, or to the Code of Business Conduct hotline and
have no knowledge of any such illegal or potentially illegal conduct or
activities. I have disclosed to SLM any information I have concerning any
conduct involving SLM that I have reason to believe may be unlawful or that
involves any false claims to the United States. I promise to cooperate fully in
any investigation SLM undertakes into matters occurring during my employment
with SLM. I understand that nothing in this Agreement and Release prevents me
from cooperating with any U.S. government investigation. In addition, to the
fullest extent permitted by law, I hereby irrevocably assign to the U.S.
government any right I might have to any proceeds or awards in connection with
any false claims proceedings against SLM.
     (c) If I breach any provisions of this Agreement and Release, I agree that
I will pay for all costs incurred by SLM or any entities or individuals covered
by this Agreement and Release, including reasonable attorneys’ fees, in
defending against my claim and seeking to uphold my release.
     (d) I promise to keep the terms of this Agreement and Release completely
confidential except as may be required or permitted by statute, regulation or
court order. Notwithstanding the foregoing, I may disclose such information to
my immediate family and professional representatives, so long as they are
informed and agree to be bound by this confidentiality clause. This Agreement
and Release shall not be offered or received in evidence in any action or
proceeding in any court, arbitration, administrative agency or other tribunal
for any purpose whatsoever other than to carry out or enforce the provisions of
this Agreement and Release.
     (e) I further promise not to disparage SLM, its business practices,
products and services, or any other entity or person covered by this Agreement
and Release.
     (f) I understand that SLM in the future may change employee benefits or
pay. I understand that my job may be refilled.
     (g) I have not suffered any job-related wrongs or injuries, such as any
type of discrimination, for which I might still be entitled to compensation or
relief in the future. I have properly reported all hours that I have worked and
I have been paid all wages, overtime, commissions, compensation, benefits, and
other amounts that SLM or any Released Party should have paid me in the past.
     (h) I intentionally am releasing claims that I do not know I might have and
that, with hindsight, I might regret having released. I have not assigned or
given away any of the claims that I am releasing.
     (i) If SLM or I successfully assert that any provision in this Agreement
and Release is void, the rest of the Agreement and Release shall remain valid
and enforceable unless the other party to this Agreement and Release elects to
cancel it. If this Agreement and Release is cancelled, I will repay the Plan
Benefits I received for signing it.
     (j) If I initially did not think any representation I am making in this
Agreement and Release was true, or if I initially was uncomfortable making it, I
resolved all my concerns before signing this Agreement and Release. I have
carefully read this Agreement and Release, I fully understand what it means, I
am entering into it knowingly and voluntarily, and all my representations in it
are true. SLM would not have signed this Agreement and Release but for my
promises and representations.

4 of 7



--------------------------------------------------------------------------------



 



     (6) Arbitration of Disputes: Except with respect to the proviso in Section
(3) concerning securities litigation, SLM and I agree to resolve any disputes we
may have with each other through final and binding arbitration. For example, I
am agreeing to arbitrate any dispute about the validity of this Agreement and
Release or any discrimination claim, which means that an Arbitrator and not a
court of law will decide issues of arbitrability and of liability with respect
to any claim I may bring; provided, however, that either party may pursue a
temporary restraining order and/or preliminary injunctive relief, with expedited
discovery where necessary, in a court of competent jurisdiction to protect
common law or contractual trade secret or confidential information rights and to
enforce the post-employment restrictions in Section (7). I also agree to resolve
through final and binding arbitration any disputes I have with SLM, its
affiliates, or any current or former officers, employees or directors who elects
to arbitrate those disputes under this subsection. Arbitrations shall be
conducted by JAMS (also known as Judicial Arbitration & Mediation Services) in
accordance with its employment dispute resolution rules. This agreement to
arbitrate does not apply to government agency proceedings, but does apply to any
lawsuit I might bring, including but not limited to any lawsuit related to a
government agency proceeding. By agreeing to this Agreement and Release, I
understand that I am waiving my right to a jury trial.
     (7) Confidentiality, Intellectual Property, Non-Competition, and
Non-Solicitation: Except as required or permitted by statute, regulation or
court order, or pursuant to written consent given by SLM’s General Counsel, I
agree not to disclose to anyone else any of the information or materials which
are proprietary or trade secrets of SLM or are otherwise confidential. In
addition, in consideration of the Plan Benefits, I hereby acknowledge that I
previously signed an Agreement Regarding Confidentiality, Intellectual Property,
and Non-Solicitation and that I continue to be bound by the terms of that
agreement except as modified in this Section (7). Notwithstanding the foregoing,
in consideration of the Plan Benefits and other consideration in Sections
(1) and (2), I agree as follows: I shall not, directly or indirectly, compete
with SLM or its subsidiaries or affiliates for a period of twenty-four
(24) months after the date of termination of my employment for whatever reason
(“Restricted Period”). For the purposes of this Section (7), “compete” means
owning, managing, operating, financing, working, consulting, advising,
representing, or providing the same or similar services with or without
compensation in any capacity as those I provided to SLM within the last two
(2) years of my employment engaged in the same business conducted by SLM at the
time of my termination.
     In further consideration of the Plan Benefits and other consideration in
Sections (1) and (2) in this Agreement and Release, I agree that for twenty-four
(24) months after my date of termination of my employment for whatever reason
(collectively, the “Non-Solicitation Employee Period”) that I shall not solicit
or encourage any employee with whom I communicated within the last year of my
employment to leave the employ of SLM, or hire any such employees. Further, for
a period of twenty-four (24) months following the termination of my employment
with the SLM, I shall not, directly or indirectly, contact or accept business
that SLM could otherwise perform from any of SLM’s customers or prospective
customers with whom I communicated within the last two (2) years of my
employment.
     I expressly agree that the markets served by SLM extend nationally are not
dependent on the geographic location of the personnel or the businesses by which
they are employed and that the restrictions set forth in this Section (7) have
been designed to be reasonable and are no greater than are required for the
protection of SLM and do not prevent me from earning a livelihood by working in
positions that do not compete with SLM. In the event that a court shall
determine that any provision of the Agreement and Release is unenforceable, the
Parties shall request that the court construe this Agreement and Release in such
a fashion as to render it enforceable and to revise time, geographic and
functional limits to those minimum limits that the court believes are reasonable
to protect the interests of SLM. I acknowledge and agree that this covenant has
unique, substantial and immeasurable value

5 of 7



--------------------------------------------------------------------------------



 



to SLM, that I have sufficient skills to provide a livelihood for me while this
covenant remains in force, and that this covenant will not interfere with my
ability to work consistent with my experience, training, and education. To
enable SLM to monitor compliance with the obligations imposed by this Agreement
and Release, I further agree to inform in writing Sallie Mae’s Senior Vice
President, Human Resources of the identity of my subsequent employer(s) and my
prospective job title and responsibilities prior to beginning employment. I
agree that this notice requirement shall remain in effect for twenty-four
(24) months following the termination of my employment.
     In the event that the Board of Directors of SLM or its successor reasonably
determines that I have violated any of the post-employment restrictions of the
Agreement and Release or if a court at my request determines that all or a
substantial part of such restrictions are held to be unenforceable, I will
return to SLM 50% (less withholdings previously withheld by law) of the cash
Plan Benefits. The illegality, unenforceability, or ineffectiveness of any
provision of this Section (7) shall not affect the legality, enforceability, or
effectiveness of any other provision of this Agreement and Release.
Notwithstanding the confidentiality provisions identified in Section 5(d) of
this Agreement and Release, I may disclose my SLM restrictive covenants to
prospective employers and agree that SLM may provide a copy of this Agreement
and Release to my prospective or future employers.
     (8) Review Period: I hereby acknowledge (a) that I initially received a
copy of the original draft of this Agreement and Release on or before
January 25, 2011 and an amended version on January 31, 2011; (b) that I was
offered a period of 45 calendar days to review and consider it; (c) that I
understand I could use as much of the 45 calendar day period as I wish prior to
signing; and (d) that I was strongly encouraged to consult with an attorney in
writing before signing this Agreement and Release, and understood whether or not
to do so was my decision. I waive any rights to further time to consider the
Agreement and Release.
     (9) Revocation of Claims: I understand that I may revoke the waiver of the
Age Discrimination in Employment Act (ADEA) claims made in this Agreement and
Release within seven (7) days of my signing. My waiver and release of claims
under ADEA shall not be effective or enforceable and I will not receive 70% of
the cash payments described in Section (1) and Section (2) above. Revocation of
claims can be made by delivering a written notice of revocation to April
Stercula, Senior Vice President, Administration, Sallie Mae, Inc., 300
Continental Drive, Newark, DE 19713.
     (10) I acknowledge that I have read and understand all of the provisions of
this Agreement and Release. This Agreement and Release represents the entire
agreement between the Parties concerning the subject matter hereof and shall not
be altered, amended, modified, or otherwise changed except by a writing executed
by both Parties. I understand and agree that this Agreement and Release, if not
timely revoked pursuant to Section (9), is final and binding when executed by
me. I sign this document freely, knowingly and voluntarily. I acknowledge that I
have not relied upon any representation or statement, written or oral, not set
forth in this Agreement and Release. If any provision of this Agreement and
Release is held by a court of competent jurisdiction or by an arbitrator to be
contrary to law, the remainder of that provision and the remaining provisions of
this Agreement and Release will remain in full force and effect to the maximum
extent permitted by applicable law. This Agreement and Release is governed by
federal laws and the laws of the Commonwealth of Virginia.
     (11) In addition, in consideration of the Plan Benefits and other
consideration described above, I further agree to cooperate with SLM, its
affiliates, and its legal counsel in any legal proceedings currently pending or
brought in the future against SLM, including, but not limited to:
(1) participation as a witness; (2) drafting, producing, and reviewing
documents; (3) assisting with interviews, depositions, discovery, hearings, and
trial; and (4) contacting SLM. This includes, but is

6 of 7



--------------------------------------------------------------------------------



 



not limited to the In Re SLM Corporation Securities Litigation, In Re SLM
Corporation ERISA Litigation, Arthur v. Sallie Mae, Inc., Rodriguez v. SLM
Corporation et al., and litigation relating to customers of for-profit schools
filed against SLM. In the event I am requested, with reasonable notice, to
travel as part of this litigation cooperation, SLM agrees to pay my reasonable
out of pocket expenses.
     (12) In addition, in consideration of the payments and agreements described
above and for additional consideration in the form of a retainer of $16,666 per
calendar month, payable to me on or before the tenth (10th) day of each calendar
month, SLM agrees to retain me for, and I agree to provide, consulting services
to SLM during the twenty-four (24) months starting on February 1, 2011
(February 1, 2011 — January 31, 2013). The $16,666 monthly payment shall be
deemed a retainer paid to assure that I keep myself available to provide these
services, and SLM shall pay this monthly retainer to me regardless of the
precise number of days, if any, it directs me to provide the services. The
parties will work in good faith to set the times when these services will be
provided, but the total amount of time directed shall not exceed ten
(10) calendar days per calendar month. During this period, I agree to provide
telephone and local, in-person consulting services to SLM. In the event I am
requested, with reasonable notice, to travel as part of these consulting
services, SLM agrees to pay my reasonable out of pocket expenses. I recognize
and agree that my obligations under Section (11) concerning legal proceedings
and litigation are not to be considered or deemed consulting services under this
Section. I may terminate this Section (12) with or without cause upon 14 days
written notice to the SVP, Human Resources of SLM. In the event of termination
by me, with or without cause, SLM will not be obligated to pay me further under
this Section (12). The other terms of this Agreement and Release, including, but
not limited to Sections (7) and (3), are not affected by any such termination by
me. In the event that the Board of Directors of SLM or its successor reasonably
determines that I have violated any of the post-employment restrictions of the
Agreement and Release or if a court at my request determines that all or a
substantial part of such restrictions are held to be unenforceable, I agree that
SLM will not be obligated to pay me further under this Section (12).
Before you sign this Agreement and Release, please take it home, read through
each section and carefully consider it. SLM recommends that you discuss it with
your personal attorney (any personal attorney fees are not covered under the
terms of this agreement). You have up to 45 calendar days to consider this
Agreement and Release. You may not make any changes to the terms of this
Agreement and Release. By signing this Agreement and Release, you will be
waiving any claims whether known or unknown.

     
/s/ John J. Hewes
  1/31/11
 
   
 
  Date
 
   
/s/ Albert Lord
  1/31/11
 
   
Al Lord
Vice Chairman and Chief Executive Officer
SLM Corporation
  Date

7 of 7